      CASE 0:19-cv-01453-PJS-ECW Document 60 Filed 08/04/20 Page 1 of 22




                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


 JAIME BECK, BYRON HANSON, and                    Case No. 19‐CV‐1453 (PJS/ECW)
 LYNN MELCHER,

                     Plaintiffs,

 v.                                                           ORDER

 WILLIAM F. AUSTIN; BRANDON
 SAWALICH; JEROME RUZICKA;
 SCOTT A. NELSON; LAWRENCE W.
 MILLER; W. JEFFREY TAYLOR;
 JEFFREY LONGTAIN; STARKEY
 LABORATORIES, INC.;

                     Defendants.



       Kate M. Baxter‐Kauf, Gregg M. Fishbein, Arielle S. Wagner, and Kristen G.
       Marttila, LOCKRIDGE GRINDAL NAUEN P.L.L.P., for plaintiffs.

       Scott A. Neilson and David Bradley Olsen, HENSON & EFRON, P.A. for
       defendants William F. Austin, Brandon Sawalich, and Starkey Laboratories, Inc.

       Defendant Starkey Laboratories, Inc. (“Starkey”) is a privately held Minnesota

corporation that manufactures hearing aids. From 2006 to 2015, Starkey was the victim

of fraudulent schemes perpetrated by some of its high‐level executives and their

coconspirators. All told, these thieves stole approximately $30 million from Starkey.

       Plaintiffs Jaime Beck, Byron Hanson, and Lynn Melcher were participants in

Starkey’s employee stock ownership plan (“ESOP”). Plaintiffs bring this putative class

action asserting claims under the Employee Retirement Income Security Act (“ERISA”),
     CASE 0:19-cv-01453-PJS-ECW Document 60 Filed 08/04/20 Page 2 of 22




29 U.S.C. § 1001 et seq., the Racketeer Influenced and Corrupt Organizations Act

(“RICO”), 18 U.S.C. § 1961 et seq., and common law arising out of the fraudulent

schemes and the failure to detect and prevent them.

       This matter is before the Court on a motion to dismiss brought by three

defendants: Starkey, William Austin (founder and CEO of Starkey), and Brandon

Sawalich (president of Starkey).1 For the reasons that follow, the Court grants the

motion in part and denies it in part.

                                    I. BACKGROUND

                                        A. The Fraud

       Until 2015, defendants Jerome Ruzicka, Scott Nelson, and Lawrence Miller were,

respectively, Starkey’s president, chief financial officer, and senior vice president of

human resources. Am. Compl. ¶¶ 13‐15. Ruzicka was also a trustee of the ESOP and

Nelson and Miller were ESOP administrators for periods of time. Am. Compl. ¶¶ 24‐

26. Defendant Jeffrey Longtain was the president of Northland Hearing Centers

(“NHC”), a wholly owned subsidiary of Starkey. Am. Compl. ¶ 17. Defendant W.

Jeffrey Taylor was the president of Sonion, U.S. (“Sonion”), a company that did

business with Starkey. Compl. ¶ 16. The Court will refer to these five defendants

collectively as the “RICO defendants.”


       1
        Unless otherwise indicated, the terms “defendants” and “fiduciary defendants”
refer only to Starkey, Austin, and Sawalich.

                                             -2-
     CASE 0:19-cv-01453-PJS-ECW Document 60 Filed 08/04/20 Page 3 of 22




       From at least 2006 until September 2015, the RICO defendants engaged in

various schemes to defraud Starkey. Am. Compl. ¶ 28. Broadly speaking, there were

three types of fraud:

       First, Ruzicka and Taylor formed a sham company called Archer Consulting

(“Archer”) and caused it to bill Starkey for services that it did not provide. Am. Compl.

¶¶ 28, 33. Between 2006 and 2015, Ruzicka and Taylor embezzled $7,650,000 from

Starkey by issuing false invoices from Archer to Starkey. Am. Compl. ¶ 33. Beginning

in 2006, Ruzicka also had Starkey pay Archer a “commission” on all sales by Sonion to

Starkey. Am. Compl. ¶ 34. Ruzicka and Taylor later called these payments “consulting

fees.” Am. Compl. ¶ 35. They signed and back‐dated a consulting agreement under

which Starkey agreed to pay $75,000 per month to Archer. Am. Compl. ¶ 35. Ruzicka

and Taylor pocketed those payments. Am. Compl. ¶ 35.

       Second, Ruzicka and Nelson formed NHC as a subsidiary of Starkey’s Northland

retail subsidiary. Am. Compl. ¶ 37. Ruzicka and Nelson caused NHC to issue 100,000

shares of restricted stock—51,000 shares to themselves and Longtain, and 49,000 shares

to Starkey. Am. Compl. ¶¶ 28, 37. As a result, Starkey went from owning all of its

Northland subsidiary to effectively owning only 49 percent of it. Am. Compl. ¶ 37.

This reduction in Starkey’s assets reduced the value of Starkey for purposes of

determining ESOP contributions, resulting in an underfunded ESOP. Am. Compl. ¶ 28.



                                           -3-
      CASE 0:19-cv-01453-PJS-ECW Document 60 Filed 08/04/20 Page 4 of 22




In 2013, Ruzicka caused NHC to pay himself, Nelson, and Longtain approximately

$15 million in exchange for terminating the restricted stock grants. Am. Compl. ¶¶ 28,

40.

       Third, Ruzicka, Nelson, and Miller embezzled money from Starkey by taking

unauthorized bonuses and other payments and causing Starkey to purchase luxury

items (including a condominium and a Jaguar) for their personal use. Am. Compl.

¶¶ 28, 41‐46. To hide their misconduct, they falsified documents and lied about the

purpose of various payments. Am. Compl. ¶¶ 39, 41‐42, 44‐45.

                         B. Discovery and Criminal Prosecutions

       Plaintiffs allege that, although Austin and the other fiduciary defendants did not

themselves commit or condone any fraudulent acts, the RICO defendants were able to

maintain their fraudulent schemes for so long because the fiduciary defendants

breached their fiduciary duties to both the corporation and the ESOP. Am. Compl.

¶¶ 29‐31, 38, 63‐66, 69, 72‐74, 79‐81. Austin was the sole board member of Starkey and

one of only two ESOP trustees—and yet, according to the complaint, Austin failed to

monitor their operations or even read their financial documents. Am. Compl. ¶¶ 30‐31,

82. In addition, Austin heard rumors about Northland‐related misconduct as early as

2006, but did nothing to investigate those rumors at the time. Am. Compl. ¶¶ 38, 74, 82.




                                           -4-
      CASE 0:19-cv-01453-PJS-ECW Document 60 Filed 08/04/20 Page 5 of 22




       Starkey began an internal investigation about an unrelated matter in July 2015.

Am. Compl. ¶¶ 70‐71. During this investigation, Austin and Sawalich discovered the

$15 million NHC deal, and Ruzicka later confessed to stealing about $10 million. Am.

Compl. ¶ 71. Starkey fired Ruzicka, Nelson, and Miller in September 2015; it appears

that Longtain lost his position with NHC at about the same time. Am. Compl. ¶¶ 55‐57,

59.

       In September 2016, a federal grand jury indicted Ruzicka, Nelson, Taylor, and

Miller on mail fraud, wire fraud, and other charges. Am. Compl. ¶ 47; see also United

States v. Ruzicka et al., No. 16‐CR‐0246 (JRT/SER) (D. Minn. filed Sept. 21, 2016). Nelson

pleaded guilty, Ruzicka and Taylor were convicted at trial, and Miller was acquitted.

Am. Compl. ¶ 3; Miller, No. 16‐CR‐0246(4) (JRT/SER), ECF No. 419. Longtain later

pleaded guilty to an information. Am. Compl. ¶ 3; see United States v. Longtain, No. 17‐

CR‐0046 (JRT) (D. Minn. filed Mar. 1, 2017).

                                      C. The ESOP

       Starkey established the ESOP in 2004. Am. Compl. ¶ 21. As noted, Starkey is a

privately held corporation; it is owned exclusively by Austin and the ESOP. Am.

Compl. ¶ 11. As of December 31, 2013, Austin held 93.6% of Starkey’s outstanding

shares and the ESOP held the remaining 6.4%. Am. Compl. ¶ 50. The ESOP was

funded exclusively with employer contributions. The amount of Starkey’s



                                            -5-
      CASE 0:19-cv-01453-PJS-ECW Document 60 Filed 08/04/20 Page 6 of 22




contributions depended on the amount of its profits; the higher the profits, the higher

the contributions. Am. Compl. ¶¶ 22, 60.

       Starkey is taxed as a subchapter S corporation under federal and state tax laws,

which means that stockholders must separately account for Starkey’s income,

deductions, losses, and credits. Am. Compl. ¶ 60. The ESOP itself therefore owns a

share of Starkey’s assets. Am. Compl. ¶ 60. Consequently, the fraudulent schemes not

only harmed the ESOP by diminishing Starkey’s profits and therefore the basis on

which annual contributions were calculated; the schemes also stole directly from the

ESOP. Am. Compl. ¶¶ 51, 60.

       As noted, Austin and Ruzicka both served as ESOP trustees. Am. Compl. ¶¶ 23‐

24. Sawalich also served as an ESOP trustee from 2016 until late 2017, when he and

Austin were replaced by Horizon Bank. Am. Compl. ¶¶ 23, 27. Nelson and Miller both

served as ESOP administrators and were therefore also fiduciaries. Am. Compl. ¶¶ 25‐

26.

       Following discovery of the fraud, the ESOP was frozen effective December 31,

2017, and all contributions were discontinued except for 2017‐plan‐year contributions

that had been, or would be, approved by Austin. Am. Compl. ¶ 21.




                                           -6-
     CASE 0:19-cv-01453-PJS-ECW Document 60 Filed 08/04/20 Page 7 of 22




                                  D. Settlement and Release

       As noted, Horizon Bank became the trustee of the ESOP in late 2017. Am.

Compl. ¶ 23. In May 2019, Horizon Bank, on behalf of the ESOP, entered into a

“Settlement Agreement and Release” with Starkey and Austin. Am. Compl. ¶ 88; see

Neilson Decl. ¶ 9 & Ex. H. The release provides, in relevant part:

              Horizon Bank, in its capacity as independent trustee of the
              ESOP, and on behalf of the ESOP and all current and former
              participants and beneficiaries of the ESOP . . . hereby
              completely remises, releases, holds harmless and forever
              discharges Starkey and Austin of and from any and all
              causes of action, claims, debts, demands, damages, costs,
              attorneys’ fees and expenses, known or unknown, accrued
              or unaccrued, contingent or not contingent, of every nature
              and kind, both at law and in equity, whether federal, state or
              common law, that Horizon had, has or might have against
              Starkey and Austin relating to the Claims or this Settlement
              Agreement . . . .

Neilson Decl. Ex. H ¶ 5. “Starkey” is defined broadly to include not only the company

itself, but its “past and current directors, officers, employees, subsidiaries, affiliates,

shareholders, attorneys, agents, predecessors, successors, assigns, and insurers[.]” Id.

at 1. “Claims” is also defined broadly as claims relating to

              the alleged impact, if any, upon the ESOP resulting from the
              crimes and other malfeasance set forth in the matter of
              United States v. Jerome C. Ruzicka, et al., Case No. 16‐CR‐246,
              United States District Court for the District of Minnesota, the
              2018 conviction of Jerome C. Ruzicka (Starkey’s fired former
              president) and the 2017 guilty pleas of Scott A. Nelson
              (Starkey’s fired former CFO) and Jeffrey L. Longtain (the


                                              -7-
     CASE 0:19-cv-01453-PJS-ECW Document 60 Filed 08/04/20 Page 8 of 22




               fired former president of Starkey’s largest subsidiary), other
               allegations appearing in the media, the impact of Starkey’s
               business decisions, business practices, distributions,
               accounting and financial statements on the valuation of the
               ESOP, the contributions and the value of contributions to the
               ESOP by Starkey, the actions of Starkey and Austin with
               respect to the Company and the ESOP, including personal,
               co‐fiduciary and fiduciary duties and liabilities, including
               possible claims under federal laws relating to the Employee
               Retirement Income Security Act of 1974, as amended
               (“ERISA”) and under Minnesota law . . . .

Id. at 1‐2. In short, in the settlement agreement, the ESOP released just about everyone

who could conceivably be held liable to it from just about every claim that the ESOP

could conceivably pursue. In return for the broad release, the ESOP was paid $800,000

by Starkey. Id. ¶ 2.

                                        II. ANALYSIS

                                     A. Standard of Review

       In reviewing a motion to dismiss for failure to state a claim under Fed. R. Civ.

P. 12(b)(6), a court must accept as true all of the factual allegations in the complaint and

draw all reasonable inferences in the plaintiff’s favor. Aten v. Scottsdale Ins. Co., 511 F.3d

818, 820 (8th Cir. 2008). Although the factual allegations need not be detailed, they

must be sufficient to “raise a right to relief above the speculative level . . . .” Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 555 (2007). The complaint must “state a claim to relief

that is plausible on its face.” Id. at 570.



                                               -8-
     CASE 0:19-cv-01453-PJS-ECW Document 60 Filed 08/04/20 Page 9 of 22




                                         B. Release

       The fiduciary defendants move to dismiss all of the claims against them on the

ground that those claims have been settled and released. Plaintiffs do not dispute that

all of their claims—which they are asserting on behalf of the ESOP—fall within the

scope of the release (with the exception of their claims against Taylor, the former

president of Sonion). Instead, plaintiffs argue that, under the collateral‐source rule, the

release is ineffective with respect to the individual defendants. Specifically, plaintiffs

argue that, because Starkey was the sole source of funds for the settlement payment, the

payment is a “collateral source” as to the individual defendants and cannot operate to

bar claims against them.

       This argument is plainly meritless. “The collateral source rule provides in

general that compensation received from a third party will not diminish recovery

against a wrongdoer.” Hubbard Broad., Inc. v. Loescher, 291 N.W.2d 216, 222 (Minn.

1980). This doctrine generally applies when the plaintiff has been harmed by a

tortfeasor and has been indemnified for that harm under an insurance policy. This

doctrine has no application whatsoever when the plaintiff enters into a settlement

agreement in which the settling party pays the plaintiff to release not only its claims

against the settling party, but also its claims against others. Such agreements are

ubiquitous; they must number in the millions. And yet plaintiffs have not cited, and the



                                             -9-
    CASE 0:19-cv-01453-PJS-ECW Document 60 Filed 08/04/20 Page 10 of 22




Court has not found, a single judicial decision suggesting that a plaintiff can enter a

settlement agreement under which it expressly agrees to release its claims against the

paying party and other parties in return for money, accept that money from the paying

party, and then turn around and sue the very parties whom it was just paid to release.

See, e.g., Merriam v. Demoulas, No. 11‐10577‐RWZ, 2013 WL 2422789, at *3 (D. Mass.

June 3, 2013) (“I note in passing that the collateral source rule may not apply to

payments that are made ‘seeking to extinguish or reduce the obligation’ that a tortfeasor

owes a plaintiff.” (quoting Restatement (Second) of Torts § 920A cmt. a)). The Court

rejects plaintiffs’ argument—as well as their closely related argument that the

settlement operates only as an offset rather than a bar.

       Plaintiffs next argue that the release was a prohibited transaction and thus is

invalid unless it meets the requirements of the Prohibited Transaction Exemption

(“PTE”) 2003‐39, 68 Fed. Reg. 75632‐01 (Dec. 31, 2003). See 29 U.S.C. § 1108(a) (granting

the Department of Labor authority to grant exemptions from ERISA’s prohibited‐

transaction provisions). The parties dispute whether plaintiffs must plead facts that

plausibly call into question the validity of the release under PTE 2003‐39. Plaintiffs

argue that they are under no obligation to plead that their claims were not released—or,

more specifically, to plead that the release did not meet the requirements of PTE

2003‐39—because release is an affirmative defense that must be pleaded and proved by



                                            -10-
    CASE 0:19-cv-01453-PJS-ECW Document 60 Filed 08/04/20 Page 11 of 22




the defendants. See Fed. R. Civ. P. 8(c)(1) (identifying “release” as an affirmative

defense); cf. Braden v. Wal‐Mart Stores, Inc., 588 F.3d 585, 601 (8th Cir. 2009) (it was error

to require the plaintiff to plead facts raising a plausible inference that payments were

not subject to a § 1108(b) exemption because “the statutory exemptions established by

§ 1108 are defenses which must be proven by the defendant”). Defendants disagree

and, citing Adepipe v. U.S. Bank, National Association, argue that plaintiffs must make

some kind of showing as to invalidity under PTE 2003‐39 in order to get past the

pleading stage and be entitled to discovery. 62 F. Supp. 3d 879, 908 (D. Minn. 2014),

aff’d sub. nom. Thole v. U.S. Bank, Nat’l Ass’n, 873 F.3d 617 (8th Cir. 2017), aff’d 140 S. Ct.

1615 (2020).2

       The Court need not resolve the parties’ dispute about what, if anything, plaintiffs

were required to plead about the validity of the release under PTE 2003‐39. Defendants

do not contend that the release was in effect at the time that plaintiffs filed their

amended complaint. Indeed, defendants do not contend that the release was in effect at

the time that they moved to dismiss the amended complaint. Instead, defendants

argued in their opening brief that “[t]he release of claims will become effective if the

second independent fiduciary, retained pursuant to the procedures set forth by [PTE


       2
       Adepipe is distinguishable, however, as it addressed the validity of a release in
the context of a motion for summary judgment. 62 F. Supp. 3d at 905. Defendants
suggest that the Court could convert their motion into one for summary judgment. ECF
No. 40 at 7. The Court declines to do so.

                                              -11-
    CASE 0:19-cv-01453-PJS-ECW Document 60 Filed 08/04/20 Page 12 of 22




2003‐39], approves the settlement terms as reasonable.” ECF No. 40 at 1; see PTE 2003‐

39, 68 Fed. Reg. at 75639 (requiring that the fiduciary that authorized the settlement

have “no relationship to, or interest in, any of the parties involved in the litigation, other

than the plan, that might affect the exercise of such person’s best judgment as a

fiduciary”); id. at 75638 (noting that “in some instances where there are complex issues

and significant amounts of money involved, it may be appropriate to hire an

independent fiduciary having no prior relationship to the plan, its trustee, any parties in

interest, or any other parties to the litigation”).

       As a result, even if plaintiffs generally bear the burden of pleading facts that

plausibly call into question the validity of a release, that obligation cannot possibly

apply to a plaintiff who files a complaint when no such release exists.3 The Court

therefore denies defendants’ motion to dismiss insofar as it is premised on their

argument that the claims have been released.

       That said, the Court believes that it is quite likely that plaintiffs’ claims (save for

those against Taylor) are in fact barred by the release. In order to spare the parties from

incurring the considerable expense of engaging in full discovery on the merits of claims

that appear to have been released—and recognizing that Starkey paid $800,000 to the


       3
        The release states that its “Effective Date” is May 7, 2019, which is before
plaintiffs filed their amended complaint. As noted, however, defendants concede that
the release did not take effect until it was approved by the independent fiduciary that
was retained to review it. That occurred after plaintiffs filed their amended complaint.

                                              -12-
    CASE 0:19-cv-01453-PJS-ECW Document 60 Filed 08/04/20 Page 13 of 22




ESOP so that the defendants would not have to bear the costs of litigating claims

brought on behalf of the ESOP—the Court will bifurcate discovery. The first phase of

discovery will be strictly limited to matters relevant to the validity of the release under

PTE 2003‐39. The Court will then determine if the release is valid. If the Court

determines that the release is invalid—or that a jury must decide the question of

validity—then the parties can engage in a second phase of discovery on the merits of

the claims and defenses involved in this litigation.

       The Court recognizes that one of the factors that must be considered in deciding

whether the release is valid under PTE 2003‐39 is whether “the settlement is reasonable

in light of the plan’s likelihood of full recovery, the risks and costs of litigation, and the

value of claims foregone.” 68 Fed. Reg. 75,632, at 75,639. The Court expressed concern

at oral argument that limited discovery into the reasonableness of the settlement might

not be much narrower than full discovery into the merits of the case. On reflection,

however, the Court believes that, properly cabined, discovery into the reasonableness of

the settlement should be considerably less onerous than full merits discovery. After all,

courts commonly review the reasonableness of settlements in other contexts—such as

under Fed. R. Civ. P. 23(e)—without the parties’ first engaging in full discovery into the

merits.




                                             -13-
    CASE 0:19-cv-01453-PJS-ECW Document 60 Filed 08/04/20 Page 14 of 22




       The key question is whether, given what was known about the case at the time of

settlement, the settlement was reasonable “in light of the plan’s likelihood of full

recovery, the risks and costs of litigation, and the value of claims forgone.” Id.

(emphasis added). These are predictions that were made at a particular point in time.

The parties can litigate over the reasonableness of those predictions without taking full

discovery into the merits of this lawsuit.

                                      C. Failure to Sue

       Defendants move to dismiss plaintiffs’ fiduciary‐duty claims to the extent that

those claims are focused on Austin’s and Sawalich’s actions after September 2015, when

the fraud was discovered.4

       To state a claim for breach of fiduciary duty, “a plaintiff must make a prima facie

showing that the defendant acted as a fiduciary, breached its fiduciary duties, and

thereby caused a loss to the Plan.” Braden, 588 F.3d at 594. Although plaintiffs allege

that Austin and Sawalich breached their fiduciary duties in a variety of ways, the only


       4
        Although defendants’ motion is focused on Austin’s and Sawalich’s conduct
after the discovery of the fraud in 2015, their briefing is unclear as to whether they
consider that discovery to have occurred in July (when Starkey began an internal
investigation) or in September (when Ruzicka, Nelson, Miller, and Longtain lost their
jobs). At oral argument, the fiduciary defendants indicated that they were moving to
dismiss the post‐July 2015 fiduciary‐duty claims. ECF No. 59 at 83. Due to the
ambiguity in the briefing, however, it is unclear to the Court whether plaintiffs claim
that the fraud schemes continued after July. The Court will therefore confine its
discussion to the period following the September terminations, as there is no dispute
that the RICO defendants’ fraudulent schemes had ended by that point.

                                             -14-
    CASE 0:19-cv-01453-PJS-ECW Document 60 Filed 08/04/20 Page 15 of 22




alleged breach that occurred after September 2015 and that could have caused a loss to

the ESOP is the failure of Austin and Sawalich to bring a lawsuit on behalf of the ESOP.5

See Martin v. Feilen, 965 F.2d 660, 667 (8th Cir. 1992) (recognizing that an ESOP can

pursue minority stockholder claims and that the decision not to do so is an exercise of

plan administration governed by ERISA’s fiduciary duties).

       To state a claim for breach of fiduciary duty based on a fiduciary’s failure to sue,

a plaintiff must plausibly allege some harm to the plan arising from that failure, such as

the plan’s loss of its right to sue. Cf. Martin v. Consultants & Adm’rs, Inc., 966 F.2d 1078,

1089 (7th Cir. 1992) (“it is not until the trustees’ delay in bringing suit has precluded (or

at least prejudiced) their ability to recover that the DOL has a claim—and hence

knowledge of a violation”); Blankenship v. Chamberlain, 695 F. Supp. 2d 966, 972 (E.D.

Mo. 2010) (“courts have recognized that where, as here, an alleged breach of fiduciary

duty lies in the failure to bring a lawsuit, the breach itself does not occur (and the cause

of action therefore has not accrued) until it is no longer possible for the fiduciary to




       5
        Plaintiffs complain about Austin’s failure to seek restitution on behalf of the
ESOP during the criminal prosecution. As plaintiffs conceded at oral argument,
however, the ESOP, as a shareholder of the victim, was not entitled to restitution in its
own right and therefore the ESOP did not suffer any damages as a result of this failure.
ECF No. 59 at 124‐25; cf. Herman v. Mercantile Bank, N.A., 137 F.3d 584, 587 (8th Cir.
1998) (to prove a breach of fiduciary duty for failure to pursue a lawsuit, a plaintiff
must prove that the lawsuit would have been successful and benefitted the plan’s
beneficiaries).

                                             -15-
    CASE 0:19-cv-01453-PJS-ECW Document 60 Filed 08/04/20 Page 16 of 22




bring that claim—either due to the applicable statute of limitations or some other

circumstance”).

       Citing 29 U.S.C. § 1113(2), plaintiffs assert that the ESOP lost its right to sue in

September 2018, three years after Ruzicka, Nelson, Miller, and Longtain were

terminated. Even assuming that this assertion is correct,6 Austin and Sawalich ceased

being fiduciaries in late 2017, approximately nine months before that limitations period

expired. Austin and Sawalich therefore cannot be held responsible for the (alleged) loss

of the ESOP’s right to sue in September 2018; instead, they can be held responsible only

for any harm caused by their failure to file a lawsuit while they were fiduciaries. See 29

U.S.C. § 1109(b) (“No fiduciary shall be liable with respect to a breach of fiduciary duty

under this subchapter if such breach was committed . . . after he ceased to be a

fiduciary.”).

       Plaintiffs do not allege any harm to the ESOP caused by Austin’s and Sawalich’s

delay. At oral argument, plaintiffs contended that the ESOP took a $15 million loss in

July 2016 and that Austin should have been attempting to recover assets on behalf of the


       6
         Notably, plaintiffs’ argument assumes that the ESOP would have asserted only
ERISA claims. That is inconsistent with their amended complaint, in which they
repeatedly assert that the individual defendants breached their fiduciary duties by
failing to bring a shareholder derivative action under Minnesota law. Am. Compl. ¶¶ 5,
7, 63‐67, 72‐74, 78, 98, 106. Defendants argue, and plaintiffs do not dispute, that the
statute of limitations for such claims is six years, see Minn. Stat. § 541.05, meaning that
the limitations period has not yet expired (assuming that it began running in September
2015).

                                             -16-
    CASE 0:19-cv-01453-PJS-ECW Document 60 Filed 08/04/20 Page 17 of 22




ESOP during this time. ECF No. 59 at 52‐53. But plaintiffs do not allege any theory as

to how Austin’s failure to sue could have caused this loss. Instead, the premise of their

claims is that the ESOP suffered losses due to the RICO defendants’ fraudulent

activities and that Austin should have attempted to recover those losses on the ESOP’s

behalf.7 All of this may be true, but the fact remains that Austin’s inaction after

September 2015 did not impair the ESOP’s ability to recover and therefore, under

plaintiffs’ theory of the case, Austin did not cause the loss. Plaintiffs have therefore

failed to state a claim for a post‐September 2015 breach of fiduciary duty.

                           D. Co‐fiduciary Duties and Accounting

       In Counts III and IV of the amended complaint, plaintiffs bring a claim for

violations of co‐fiduciary duties and an alternative claim for an accounting.

Defendants’ only argument with respect to these claims is that they are derivative of

plaintiffs’ other fiduciary‐duty claims and so should be dismissed. As plaintiffs still

have pending fiduciary‐duty claims for pre‐September 2015 conduct, however,

dismissing these claims would be premature.



       7
        At oral argument, plaintiffs alluded to the rule that, “once the ERISA plaintiff
has proved a breach of fiduciary duty and a prima facie case of loss to the plan or ill‐
gotten profit to the fiduciary, the burden of persuasion shifts to the fiduciary to prove
that the loss was not caused by, or his profit was not attributable to, the breach of duty.”
Martin, 965 F.2d at 671. This does not mean, however, that a plaintiff can state a cause
of action for breach of fiduciary duty by pointing to a loss that, under the plaintiff’s own
theory of the case, was caused by something other than the alleged breach.

                                            -17-
    CASE 0:19-cv-01453-PJS-ECW Document 60 Filed 08/04/20 Page 18 of 22




                                    E. Reverse Piercing

       In Count V of the amended complaint, plaintiffs plead a claim to reverse pierce

the corporate veil in order to hold Starkey liable for Austin’s alleged breaches of his

fiduciary duties to Starkey and the ESOP.

       Courts apply a two‐prong test to determine whether to pierce the corporate veil.

See Victoria Elevator Co. v. Meriden Grain Co., 283 N.W.2d 509, 512 (Minn. 1979). First,

courts examine a number of factors to determine whether the corporation functioned as

a “mere instrumentality” of the shareholder. Trs. of the Graphic Commc’ns Int’l Union

Upper Midwest Local 1M Health & Welfare Plan v. Bjorkedal, 516 F.3d 719, 731 (8th Cir.

2008). These factors include:

              insufficient capitalization for purposes of corporate
              undertaking, failure to observe corporate formalities,
              nonpayment of dividends, insolvency of debtor corporation
              at time of transaction in question, siphoning of funds by
              dominant shareholder, nonfunctioning of other officers and
              directors, absence of corporate records, and existence of
              corporation as merely facade for individual dealings.

Victoria Elevator, 283 N.W.2d. at 512. Second, there must be “an element of injustice or

fundamental unfairness” that justifies piercing the corporate veil. Id.

       Plaintiffs plead that Starkey has failed to observe corporate formalities and lacks

common corporate records and practices, and that, as the dominant shareholder, Austin

“siphons a vast majority of Starkey’s profits.” Am. Compl. ¶¶ 142‐44. Plaintiffs also



                                            -18-
    CASE 0:19-cv-01453-PJS-ECW Document 60 Filed 08/04/20 Page 19 of 22




allege that Starkey served as a facade—both for Austin to hire his relatives and transact

business with family members and for Ruzicka, Nelson, Miller, and Longtain to transact

their personal (unlawful) business. Am. Compl. ¶¶ 142, 145. Finally, plaintiffs allege

that there is an element of injustice or fundamental unfairness because Austin’s

mismanagement permitted a massive fraud to go undetected for years. See Am. Compl.

¶ 147.

         These allegations are insufficient to plead a plausible basis for reverse piercing in

this case. As plaintiffs admit, Starkey conducts legitimate business, is sufficiently

capitalized, pays dividends, and is solvent. Am. Compl. ¶¶ 141, 143, 147. Plaintiffs

allege that Austin “siphons” the vast majority of Starkey’s profits, but this is based on

nothing more than the fact that Austin owns the vast majority of the company, Am.

Compl. ¶ 143; plaintiffs do not allege that Austin takes anything to which he is not

entitled. Similarly, although plaintiffs allege that Starkey employed Austin’s family

members and transacted business with relatives of executives and employees, plaintiffs

do not allege any unlawful or otherwise improper conduct in connection with any of

this. Finally, the fact that Ruzicka, Nelson, Miller, and Longtain fraudulently used the

company to transact personal business is not relevant to whether Starkey should be

liable for Austin’s debts; plaintiffs do not contend that Austin condoned these

fraudulent activities. Cf. Stoebner v. Lingenfelter, 115 F.3d 576, 579 (8th Cir. 1997) (to



                                              -19-
    CASE 0:19-cv-01453-PJS-ECW Document 60 Filed 08/04/20 Page 20 of 22




justify piercing, the corporation must have functioned “as the mere instrumentality of

the principals a party is attempting to reach by piercing the corporate veil” (emphasis

added)). Indeed, as the owner of Starkey, Austin was a victim of these fraudulent

activities.

       The only relevant factor, therefore, is that Starkey does not observe corporate

formalities. Plaintiffs do not allege that Starkey failed to keep essential financial and

other corporate records, however. Instead, plaintiffs allege that Starkey failed to adopt

written ethical, conflict‐of‐interest, and whistleblower policies or use written

employment contracts. Am. Compl. ¶ 144. Plaintiffs also allege that, for “most or all of

the class period,” Starkey did not have an internal controller or auditor that reported to

the board. Id. While such policies and practices might be advisable, the lack of them,

standing alone, does not indicate that Starkey was a mere instrumentality of Austin.

A company need not win a corporate “best practices” award to pass muster under

Victoria Elevator. As there is no dispute that Starkey is and has always been a real,

sufficiently capitalized business, this factor is insufficient to justify reverse piercing the

corporate veil. Cf. Trs. of Graphic Commcʹns Intʹl Union Upper Midwest Local 1‐M Health

& Welfare Plan v. Bjorkedal, No. 04‐CV‐3371 (PJS/JJG), 2006 WL 3511767, at *13 (D. Minn.

Dec. 6, 2006), affʹd, 516 F.3d 719 (8th Cir. 2008) (“It is important in this case—as it is in all

veil‐piercing cases—not to lose sight of the forest for the trees. It does not take a



                                              -20-
    CASE 0:19-cv-01453-PJS-ECW Document 60 Filed 08/04/20 Page 21 of 22




complicated multi‐factor test, but only a little common sense, to recognize that P & P

was a ‘real’ corporation and not merely a ‘facade’ to cover the personal dealings of its

shareholders.”).

       Finally, even if plaintiffs could satisfy the first prong of Victoria Elevator, they

cannot show that reverse piercing is necessary to avoid injustice or fundamental

unfairness. Plaintiffs provide no reason to believe that Austin will be unable to pay any

judgment entered against him. Moreover, if Austin’s own alleged negligence were

enough to justify reverse piercing, then reverse piercing would be the rule rather than

the rare exception. The Court therefore grants defendants’ motion to dismiss the

reverse‐piercing claim.

                                           ORDER

       Based on the foregoing, and on all of the files, records, and proceedings herein,

IT IS HEREBY ORDERED THAT:

       1.     Defendants’ motion to dismiss [ECF No. 38] is GRANTED IN PART and

              DENIED IN PART.

       2.     The motion is GRANTED as to the following claims, and those claims are

              DISMISSED WITH PREJUDICE AND ON THE MERITS:




                                             -21-
  CASE 0:19-cv-01453-PJS-ECW Document 60 Filed 08/04/20 Page 22 of 22




           a.    Counts I, II, and III to the extent that they are based on defendants

                 William Austin’s and Brandon Sawalich’s post‐September 2015

                 failure to bring a lawsuit on behalf of the ESOP.

           b.    Count V.

     3.    The motion is DENIED in all other respects.


Dated: August 4, 2020                     s/Patrick J. Schiltz
                                          Patrick J. Schiltz
                                          United States District Judge




                                       -22-
